NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   20-10297

                Plaintiff-Appellee,              D.C. Nos.
                                                 2:13-cr-00439-KJD-VCF-4
 v.                                              2:13-cr-00439-KJD-VCF

SEAN P. FINN,
                                                 MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                      Argued and Submitted March 17, 2022
                               Las Vegas, Nevada

Before: D.M. FISHER,** BENNETT, and KOH, Circuit Judges.

      Sean Finn appeals his convictions for wire fraud, securities fraud, and

conspiracy, as well as the district court’s forfeiture and restitution orders. We have

jurisdiction under 28 U.S.C. §§ 1291 and 3742 and affirm. Because the parties are

familiar with the facts, we do not recount them here, except as necessary to provide


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
context to our ruling.

      Finn was a broker for the Swiss company Malom Group AG. Malom

operated to defraud investors. Finn recruited victims to invest with Malom through

false promises about Malom’s legitimacy, its access to hundreds of millions of

dollars and euros, and the likelihood of huge returns. Malom obtained more than

$6 million from the scheme from sixteen individual investors, with Finn directly

procuring about $3.8 million from the eight individual investors listed in the

indictment. Finn took $830,000 for himself from the scheme.

      1.     Finn maintains that the government selectively prosecuted him

because of his gender. “To establish a claim of selective prosecution, a defendant

must show both discriminatory effect and discriminatory purpose.” United States

v. Sellers, 906 F.3d 848, 852 (9th Cir. 2018). A defendant “must demonstrate that

(1) other similarly situated individuals have not been prosecuted and (2) his

prosecution was based on an impermissible motive.” United States v. Sutcliffe, 505

F.3d 944, 954 (9th Cir. 2007). Because Finn “has no viable selective prosecution

claim under any standard of review,” this court need not determine whether to

apply de novo or clear-error review. United States v. Culliton, 328 F.3d 1074,

1080 (9th Cir. 2003) (per curiam).

      As to discriminatory effect, Finn argues that the government declined to

prosecute three similarly situated women. But there was a material difference in


                                          2
conduct between Finn and each of the three. One earned only $300,000 and

cooperated; one participated in only one transaction with one victim; and one had a

materially different role—processing escrow transactions.

      Finn also admits he “has no direct evidence of discriminatory purpose” and

instead points only to circumstantial evidence—that the government did not

prosecute women who he says were similarly situated. This is insufficient. Finn

fails to satisfy both prongs of the selective-prosecution test.

      2.     Finn claims the district court should have dismissed the securities

fraud counts because the indictment inadequately alleged that the transactions

involved securities. This court reviews pretrial challenges to indictments de novo.

United States v. Qazi, 975 F.3d 989, 992 (9th Cir. 2020). An indictment must

contain a “plain, concise, and definite written statement of the essential facts

constituting the offense charged” and “the elements of the offense charged.”

United States v. Davis, 336 F.3d 920, 922 (9th Cir. 2003) (citations omitted). “In

ruling on a pre-trial motion to dismiss an indictment for failure to state an offense,

the district court is bound by the four corners of the indictment” and “must accept

the truth of the allegations in the indictment in analyzing whether a cognizable

offense has been charged.” United States v. Boren, 278 F.3d 911, 914 (9th Cir.

2002). The indictment here easily suffices, listing the necessary elements of

securities fraud in language much like this circuit’s model jury instructions,


                                           3
identifying the dates and victims for each charged investment contract, and

sufficiently identifying an expectation of profits to be produced by the efforts of

others.

      3.     Finn claims the district court abused its discretion in admitting

evidence of his flight to Canada. This court reviews the district court’s evidentiary

rulings for an abuse of discretion. United States v. Geston, 299 F.3d 1130, 1137

(9th Cir. 2002). “Evidence of flight is generally admissible as evidence of

consciousness of guilt and of guilt itself.” United States v. Harris, 792 F.2d 866,

869 (9th Cir. 1986). “[F]light evidence is probative of a defendant’s guilt if four

inferences are justified: (1) from the defendant’s behavior to flight; (2) from flight

to consciousness of guilt; (3) from consciousness of guilt to consciousness of guilt

concerning the crime charged; and (4) from consciousness of guilt concerning the

crime charged to actual guilt of the crime charged.” United States v. King, 200

F.3d 1207, 1215 (9th Cir. 1999) (citation and internal quotation marks omitted).

Finn’s abrupt move to Canada and the facts surrounding and following it support

this chain of inferences and the district court’s exercise of its discretion.

      4.     Finn claims the government violated discovery rules when it produced

his laptop’s hard drive. This court reviews the district court’s discovery rulings for

an abuse of discretion. United States v de Cruz, 82 F.3d 856, 866 (9th Cir. 1996).

But as Finn acknowledges, the government produced the hard drive about one year


                                            4
before trial. The hard drive failed before trial (Finn did not know exactly when),

and Finn asked the government to produce a full copy of its contents the Saturday

before the Monday trial. By Sunday morning, the government had produced

copies of most of the hard drive’s contents. Finn acknowledges the government

“did everything they could to produce the copy of the hard drive they had made,”

but claims “the timing during trial and format of discs from the drive made it

impossible to search and locate particular files.” But Finn never identifies any

discovery obligation the government failed to perform. And Finn neither lists any

of the evidence that he would have used at trial had the hard drive never failed, nor

explains how such evidence would have changed the result of the trial. And Finn

did not provide this information to the district court. The district court did not

abuse its discretion in rejecting Finn’s argument.

      5.     Finn filed an eve of trial motion to continue trial, based on the hard

drive’s failure. “A district court has broad discretion to grant or deny a

continuance,” and “[i]ts decision will not be disturbed on appeal absent clear abuse

of that discretion.” United States v. Kloehn, 620 F.3d 1122, 1126–27 (9th Cir.

2010) (citation and internal quotation marks omitted). He claims the district court

abused its discretion in denying his motion. Finn never told the district court when

the hard drive failed and acknowledged the government’s extensive efforts to

produce a copy just after being notified of the failure. The district court did not


                                           5
abuse its discretion in finding that granting the continuance would have caused

extreme inconvenience. And the district court mitigated any prejudice by

authorizing CJA funds to allow for additional review of the laptop’s contents

during trial. The remaining relevant factors also support that the district court

appropriately exercised its discretion. See United States v. Rivera-Guerrero, 426

F.3d 1130, 1138–39 (9th Cir. 2005). And, as noted, Finn has identified no

prejudice.

      6.     Finn challenges the district court’s forfeiture order. This court

reviews the district court’s interpretation of federal forfeiture law de novo and its

factual findings for clear error. United States v. Alcaraz-Garcia, 79 F.3d 769, 772

(9th Cir. 1996). First, Finn claims the forfeited amount—$830,000—exceeds the

supposed $490,498 he received from the scheme. But the district court did not err

in counting proceeds to Finn that came from victims of the scheme who did not

testify and who were not listed in the indictment. There was ample evidence that

Finn received $830,000.

      Finn also argues that Honeycutt v. United States, 137 S. Ct. 1626 (2017),

which considered a different criminal forfeiture statute, 21 U.S.C. § 853, forbids

joint and several criminal forfeiture liability. Whether or not the same limitation

applies to the forfeiture statute here, 18 U.S.C. § 981(a)(1)(C), Honeycutt forbade

joint and several liability only “for property that [a] co-conspirator derived from


                                           6
the crime but that the defendant himself did not acquire.” 137 S. Ct. at 1630

(emphasis added). Finn also claims that he did not have proper notice because the

indictment supposedly cited the wrong forfeiture statute. But the indictment cited

the correct criminal forfeiture provisions.1

      Finn claims that he had a right to a jury determination of the forfeiture

amount. But this argument “is directly contradicted by binding Supreme Court

precedent.” United States v. Wilkes, 744 F.3d 1101, 1109 (9th Cir. 2014); see

Libretti v. United States, 516 U.S. 29, 48–49 (1995) (holding that there is no Sixth

Amendment right to a jury verdict in a criminal forfeiture proceeding). Finn’s

argument that the forfeiture order violates the Double Jeopardy Clause is also

foreclosed, as the two sanctions are distinct. “[F]orfeiture and restitution serve

different purposes or goals. Forfeiture is imposed as punishment for a crime;




1
  The indictment included two forfeiture allegations, one for the wire fraud counts
and the other for the securities fraud counts. Both cite 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461(c). Finn argues that the government should have cited
§ 981(a)(1)(D), not § 981(a)(1)(C), because subsection (D) specifically mentions
the wire fraud statute. But through a chain of citations, so does subsection (C). As
the government explains, subsection (C) authorizes the civil forfeiture of property
traceable to “any offense constituting ‘specified unlawful activity’ (as defined in
section 1956(c)(7) of this title), or a conspiracy to commit such offense.” Such
“specified unlawful activity” includes “any act or activity constituting an offense
listed in section 1961(1) of this title except an act which is indictable under
subchapter II of chapter 53 of title 31.” 18 U.S.C. § 1956(c)(7)(A). And § 1961(1)
lists “any act which is indictable under . . . section 1343 (relating to wire fraud)”
and “any offense involving . . . fraud in the sale of securities.”

                                           7
restitution makes the victim whole again.” United States v. Davis, 706 F.3d 1081,

1083 (9th Cir. 2013) (citation omitted).

      Finally, Finn argues that 18 U.S.C. § 981 does not authorize the entry of

personal money judgments. The statute authorizes the forfeiture of “[a]ny

property, real or personal, involved in” the offense. 18 U.S.C. § 981(a)(1)(A).

Finn claims this language covers only the forfeiture of specific “property that

exists” rather than “a personal judgment enforceable against money and property

the government has not even shown to exist.” But the other forfeiture statute cited

in the indictment, 28 U.S.C. § 2461(c), authorizes forfeiture “pursuant to the

Federal Rules of Criminal Procedure.” And Rule 32.2 “makes clear that, at least

where the proceeds of the criminal activity are money, the government may seek a

money judgment as a form of criminal forfeiture.” United States v. Newman, 659

F.3d 1235, 1242 (9th Cir. 2011), abrogated on other grounds by Honeycutt, 137 S.

Ct. 1626. And this court has held that 21 U.S.C. § 853’s authorization of the

criminal forfeiture of “property” allows for money judgments. United States v.

Casey, 444 F.3d 1071, 1075–76 (9th Cir. 2006) (citing Rule 32.2).

      7.     Finn challenges the $6.075 million restitution order. This court

reviews the legality of a restitution order de novo, the amount of restitution for

abuse of discretion, and the underlying factual findings for clear error. United

States v. Peterson, 538 F.3d 1064, 1074 (9th Cir. 2008). Finn claims the district


                                           8
court erred in holding him jointly and severally liable with his co-defendants; that

the restitution amount should not have exceeded $5.65 million; that he had a right

to have a jury determine the restitution amount; and that the imposition of both

forfeiture and restitution violates the Double Jeopardy Clause. We have already

rejected Finn’s Double Jeopardy Clause argument.

      Federal law authorizes joint and several restitution liability here.2 And the

district court did not abuse its discretion in imposing on Finn joint and several

liability for the entire amount of the loss caused by the Malom scheme.3 Finn


2
  The Mandatory Victims Restitution Act (“MVRA”) applies to “offense[s] against
property under this title . . . including any offense committed by fraud or deceit.”
18 U.S.C. § 3663A(c)(1)(A)(ii). It generally requires district courts to order
restitution to each victim in the full amount of the victim’s losses, without
consideration of the defendant’s financial condition. Id. §§ 3663A(a)(1),
3664(f)(1)(A); see United States v. Matsumaru, 244 F.3d 1092, 1108 (9th Cir.
2001). The MVRA defines “victim” broadly as “a person directly and proximately
harmed as a result of the commission of an offense for which restitution may be
ordered including, in the case of an offense that involves as an element a scheme,
conspiracy, or pattern of criminal activity, any person directly harmed by the
defendant’s criminal conduct in the course of the scheme, conspiracy, or pattern.”
18 U.S.C. § 3663A(a)(2). And when a district court “finds that more than 1
defendant has contributed to the loss of a victim, the court may make each
defendant liable for payment of the full amount of restitution or may apportion
liability among the defendants to reflect the level of contribution to the victim’s
loss and economic circumstances of each defendant.” Id. § 3664(h).
3
 Finn was convicted of wire fraud, which requires proof of a “scheme or artifice to
defraud,” and the corresponding conspiracy. 18 U.S.C. §§ 371, 1343. That
offense is one “for which restitution may be ordered for all persons directly harmed
by the entire scheme. Restitution is thus not confined to harm caused by the
particular offenses of which [the defendant] was convicted.” United States v.
Booth, 309 F.3d 566, 576 (9th Cir. 2002) (citation omitted).

                                          9
played a major role in the scheme, and the district court appropriately put

compensating the victims first.

      Finn claims restitution is limited to $5.65 million because that amount was

stipulated to and ordered in a co-defendant’s case. He argues that principles of res

judicata and issue preclusion prevent the government from “re-litigating” the issue

here and seeking more from him than from his co-defendant. Finn appears to be

referencing unilateral or non-mutual collateral estoppel, which “is a version of the

doctrine that arises when a plaintiff seeks to estop a defendant from relitigating an

issue which the defendant previously litigated and lost against another plaintiff.”

Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 775 (9th Cir. 2003).

“Although unilateral collateral estoppel exists in the civil arena, [courts] do not

apply it in criminal cases.” United States v. Valdez-Soto, 31 F.3d 1467, 1476 (9th

Cir. 1994); see Standefer v. United States, 447 U.S. 10, 21–24 (1980). The district

court was free to consider or ignore the prior restitution order.

      Finally, Finn’s argument that he had a right to have a jury determine the

restitution amount is foreclosed by precedent. See United States v. Green, 722

F.3d 1146, 1151 (9th Cir. 2013).

      AFFIRMED.




                                          10